            Case 1:21-cv-00112-DLB Document 30 Filed 03/31/21 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

LAURA HOLMAN,                                      *

        Plaintiff                                  *

v.                                                 *

GREYHOUND LINES, INC., et al.,                     *

        Defendants                                 *

*       *       *     *       *      *      *      *     Civil Action No.: 1:21-cv-00112-CCB

JUST ON TIME FREIGHT SYSTEM, INC.                  *

        Cross-Plaintiff /Defendant                 *

v.                                                 *

GREYHOUND LINES, INC.                              *

        Cross-Defendant/Defendant                  *

*       *       *     *       *      *      *      *       *      *      *       *      *

     CROSS-DEFENDANT/DEFENDANT GREYHOUND LINES, INC.’S ANSWER AND
     GROUNDS OF DEFENSE TO CROSS-PLAINTIFF/DEFENDANT JUST ON TIME
                  FREIGHT SYSTEM, INC’S CROSS-CLAIM

        Cross-Defendant/Defendant, Greyhound Lines, Inc. (hereinafter “Cross-Defendant” or

Greyhound”) by and through its undersigned attorneys, Andrew T. Stephenson, Scarlett M. Corso

and Franklin & Prokopik, P.C. and in response to the Cross-Claim filed by Cross-

Plaintiff/Defendant, Just On Time Freight System, Inc. (hereinafter “Cross-Plaintiff or “Just On

Time”) hereby states as follows:

                                  ANSWER TO CROSS-CLAIM

        In response to the numbered Paragraphs presented in the Cross-Claim, Greyhound states

as follows:
            Case 1:21-cv-00112-DLB Document 30 Filed 03/31/21 Page 2 of 5



       1.       The allegations in Paragraph 1 concern Plaintiff’s allegations in her Complaint and

are not directed toward Greyhound and no response is necessary. To the extent a response is

deemed necessary, admitted.

       2.       The allegations in Paragraph 2 concern Plaintiff’s allegations in her Complaint and

are not directed toward Greyhound and no response is necessary. To the extent a response is

deemed necessary, Greyhound denies the allegations contained in Paragraph 2 of the Cross-Claim.

       3.       The allegations in Paragraph 3 concern Plaintiff’s allegations in her Complaint and

are not directed toward Greyhound and no response is necessary. To the extent a response is

deemed necessary, Greyhound denies the allegations contained in Paragraph 3 of the Cross-Claim.

       4.       In response to Paragraph 4 of the Cross-Claim, Greyhound incorporates the above

Paragraphs 1 through 3 as if fully set forth herein.

       5.       Greyhound denies the allegations in Paragraph 5 and demands strict proof thereof.

       6.       Greyhound denies the allegations in Paragraph 6 and demands strict proof thereof.

       7.       Greyhound denies the allegations in Paragraph 7 and demands strict proof thereof.

       8.       The allegations set forth in Paragraph 8 are Cross-Plaintiff’s prayer for relief and/or

explanatory statements of the pleader and therefore require no response. If a response is required,

Greyhound denies the allegations as phrased and demands strict proof thereof.

       9.       In response to Paragraph 9 of the Cross-Claim, Greyhound incorporates the above

Paragraphs 1 through 8 as if fully set forth herein.

       10.      Greyhound denies the allegations in Paragraph 10 and demands strict proof thereof.

       11.      The allegations set forth in Paragraph 11 are Cross-Plaintiff’s prayer for relief

and/or explanatory statements of the pleader and therefore require no response. If a response is

required, Greyhound denies the allegations as phrased and demands strict proof thereof.

       The allegations set forth in the last corresponding paragraph are Cross-Plaintiff’s prayer
          Case 1:21-cv-00112-DLB Document 30 Filed 03/31/21 Page 3 of 5



for relief and/or explanatory statements of the pleader and therefore require no response. If a

response is required, Greyhound denies the allegations as phrased and demands strict proof thereof.


                                 AFFIRMATIVE DEFENSES

       All allegations contained in the Cross-Claim that were not expressly admitted are hereby

denied. Moreover, Greyhound, by and through its undersigned counsel, assert the following

affirmative defenses to Just On Time’s Cross-Claim:

                              FIRST AFFIRMATIVE DEFENSE

       The Cross-Claim fails to state a cause of action upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       The Cross-Claim fails to state a viable claim for equitable indemnification.

                             THIRD AFFIRMATIVE DEFENSE

       Greyhound is not liable for contribution because it did not breach any duty to Plaintiff that

was an actual and proximate cause of Plaintiff’s alleged injuries.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s damages were caused solely by the acts or omissions of other individuals or

entitles not under the supervision or control of Greyhound.

                              FIFTH AFFIRMATIVE DEFENSE

       That Cross-Plaintiff’s claims may be barred by the doctrine of release.

                              SIXTH AFFIRMATIVE DEFENSE

       That Cross-Plaintiff’s claims may be barred by the doctrine of waiver.

                            SEVENTH AFFIRMATIVE DEFENSE

       That Cross-Plaintiff’s claimed may be barred by the doctrines of accord and satisfaction.

                            EIGHTH AFFIRMATIVE DEFENSE
          Case 1:21-cv-00112-DLB Document 30 Filed 03/31/21 Page 4 of 5



        That the damages allegedly sustained by Cross-Plaintiff may have been the result of acts

or omissions of independent actors and/or party or parties over whom Greyhound had no control.

                              NINTH AFFIRMATIVE DEFENSE

        That the claims asserted in the Cross-Claim may be barred by supervening or intervening

causes, acts, or omissions, and/or negligence of others, for which Greyhound must not be liable.

                             TENTH AFFIRMATIVE DEFENSE

        That Greyhound was confronted with an emergency situation and acted reasonably under

the circumstances, which acts as a bar to the claims of Cross-Plaintiff in its Cross-Claim.

                           ELEVENTH AFFIRMATIVE DEFENSE

        Greyhound reserves the right to rely on any other defenses which may be revealed through

discovery or at trial.

                           TWELFTH AFFIRMATIVE DEFENSE

        Greyhound denies its actions and/or omissions were the direct result and/or proximate

cause of the Plaintiff’s alleged in the Cross-Claim.

                         THIRTEENTH AFFIRMATIVE DEFENSE

        Greyhound denies that Cross-Plaintiff is entitled to indemnification and/or contribution

from Greyhound as alleged in the Cross-Claim.

        WHEREFORE, having fully responded to the Cross-Claim, Greyhound prays that this

Court will enter judgment in its favor, together with fees and costs and such further relief as may

be deemed just and proper by this Court.

                                              Respectfully submitted,

                                              _____/s/____________________
                                              Andrew T. Stephenson, Esq. (#0006210412)
                                              Scarlett M. Corso, Esq. (#1012140162)
                                              FRANKLIN & PROKOPIK, P.C.
                                              The B & O Building
         Case 1:21-cv-00112-DLB Document 30 Filed 03/31/21 Page 5 of 5



                                            Two North Charles Street, Suite 600
                                            Baltimore, MD 21201
                                            410-752-8700 (Telephone)
                                            410-752-6868 (Facsimile)
                                            astephenson@fandpnet.com
                                            scorso@fandpnet.com
                                            Attorneys for Defendant, Greyhound Lines, Inc.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of March 2021 a copy of the foregoing Answer

and Affirmative Defenses to Just On Time Freight System, Inc.’s Cross-Claim was sent via the

Court’s electronic service system on the following:


       Matthew M. Davey, Esq.
       Kiernan Trebach LLP
       1233 20th Street NW, 8th Floor
       Washington, D.C. 20036
       mdavey@kiernantrebach.com
       Attorneys for Defendant Just On Time Freight System, Inc.

       Alan J. Mensh, Esq.
       120 East Baltimore Street, Suite 1802
       Baltimore, MD 21202
       (410) 385-3280
       (410) 547-1261 (fax)
       amensh@ashcraftlaw.com
       Attorney for Plaintiff

       Marc S. Albert, Esq.
       Law Offices of Marc S. Albert
       32-72 Steinway Street
       Astoria, New York 11103
       malbert@msainjurylaw.com
       Attorney for Plaintiff

                                                      ____/s/_______________________
                                                      Scarlett M. Corso, Esq.
